The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2014

                                      No. 04-14-00272-CR

                                   Raymond Paul SCHMIDT,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR6225
                        Honorable Andrew Carruthers, Judge Presiding

                                         ORDER
        This is an appeal from appellant’s conviction under section 38.04 of the Texas Penal
Code. Appellant’s brief was due July 9, 2014. Instead of filing the brief, on July 9, 2014,
appellant filed a “Motion for Abatement Until Decision by Court of Criminal Appeals.” In the
motion, appellant claimed that the issue in this appeal — the constitutionality of section 38.04 of
the Texas Penal Code — has been recently resolved against appellant’s position by the Court of
Criminal Appeals in Ex parte Jones. However, a motion for rehearing had been filed. Appellant
asserted that if the rehearing was denied, meaning the issue at hand was resolved against
appellant, his counsel would file a brief pursuant to Anders v. California. However, if the
rehearing was granted and the court reversed itself, a full brief on the merits relying on Jones
would be filed. Based on the pending rehearing in Jones, and its applicability to the present
appeal, appellant requested that we abate this appeal until “two weeks after the Court of Criminal
Appeals issues its mandate in Ex parte Jones.”

        After reviewing the motion, we agreed that abatement was warranted and would save
judicial time and resources. Accordingly, we granted appellant’s motion in part and ordered the
appeal abated. We further ordered appellant to notify this court in writing no later than five days
after the date the mandate issues in Ex parte Jones. We advised that upon notification, the
appeal would be reinstated and the court would set a new briefing deadline for appellant’s brief.

       On September 18, 2014, appellant filed a notice with this court, advising that the Texas
Court of Criminal Appeals had issued mandate in Ex parte Jones on September 17, 2014,
thereby finalizing the decision in that case. Accordingly, we ORDER the abatement lifted and
the appeal reinstated on this court’s docket. We further ORDER appellant to file his brief on or
before October 13, 2014.
      We order the clerk of this court to serve a copy of this order on all counsel.



                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court